DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2014/0209855) in view of Glass (US 2014/0001520).
Regarding claim 1.
Cea teaches a device comprising: a substrate; a source and drain (S/D) feature (110,112) disposed over the fin feature, the S/D feature including a stack of semiconductor layers that includes a first semiconductor layer and a second semiconductor layer (fig 4a), wherein the first semiconductor layer includes: a lower portion having a first width; a middle portion having a second width; and an upper portion having a third width, wherein the first, second and third widths are different from each other (fig 4c); and a metal layer (114) having the same material composition extending from the first semiconductor layer to the second semiconductor layer such that the metal layer physically contacts the first and second semiconductor layers (fig 4a) (paragraph 46-47).

    PNG
    media_image1.png
    261
    591
    media_image1.png
    Greyscale

Cea does not teach a fin feature between the substrate and the source/drain region.
Glass teaches a device comprising: a fin feature (550) over a substrate (502); a source and drain (S/D) (560b) feature disposed over the fin feature (550), the S/D feature (560b) including a stack of semiconductor layers that includes a first semiconductor layer and a second semiconductor layer; and a metal layer having (529) (fig 5d) (paragraph 55-60).
It would have been obvious to one of ordinary skill in the art to provide a fin feature on the substrate in order to serve as a foundation on which the device is formed (Glass paragraph 32)
Regarding claim 2.
Cea teaches a semiconductor oxide spacer (116) disposed directly on the substrate (fig 1a) (paragraph 37).
Glass teaches a spacer (508 disposed directly on the fin feature (550) (fig 5b) (paragraph 56).
Regarding claim 3
Cea teaches the second semiconductor layer (110/112) is disposed directly on a top surface of the semiconductor oxide layer (116) (fig 1a).
Regarding claim 4.
Cea teaches the first semiconductor layer (110,112) is disposed over the second semiconductor layer, and wherein the second semiconductor layer has a substantially constant width (fig 4c).
Note the maximum width of the second semiconductor layer is a constant

    PNG
    media_image2.png
    386
    325
    media_image2.png
    Greyscale

 Regarding claim 5.
Glass teaches a dielectric isolation structure (520) disposed in the substrate, and wherein the fin (550) structure is at least partially embedded within the dielectric isolation structure (520) (fig 5b).
Regarding claim 6.
Glass teaches the metal layer (529) extends to and physically contacts the dielectric isolation structure (520) (fig 5d) (paragraph 55-59).
Regarding claim 7.
Cea teaches the second width is greater than the first width and the third width is less than the second width (fig 4a).  
 Allowable Subject Matter
 Claims 8 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The prior art does not teach:
  A device comprising: a first fin feature disposed over a substrate; a first source and drain feature disposed over the first fin feature, the first S/D feature including a first stack of semiconductor layers that includes a first semiconductor layer and a second semiconductor layer, wherein the first semiconductor layer includes: a first portion having side surfaces that are substantially vertical; a second portion having side surfaces that taper outwards from the side surfaces of the lower portion; and a third portion having side surfaces that taper inwards from the side surfaces of the second portion; and a conductive layer encircling the first semiconductor layer.
 A device comprising: a semiconductor fin structure disposed over a substrate; a source and drain feature disposed over the semiconductor fin structure, the S/D feature including a stack of semiconductor layers that includes a first semiconductor layer and a second semiconductor layer, wherein the first semiconductor layer includes: a first portion having a substantially constant width; a second portion having a width that gradually increases from the first portion to a third portion of the first semiconductor layer; and the third portion having a width that gradually decreases away from the second portion; and a conductive layer encircling the first semiconductor layer and the second semiconductor layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817            

/BRADLEY SMITH/Primary Examiner, Art Unit 2817